 Case 1:17-cv-00113-LLK Document 28 Filed 04/27/20 Page 1 of 3 PageID #: 685




                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                       BOWLING GREEN DIVISION
                                  CIVIL ACTION NO. 1:17‐CV‐00113‐LLK

ALLEN D. CHUMBLEY                                                                         PLAINTIFF

v.

ANDREW SAUL, Commissioner of Social Security                                              DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

        This matter is before the Court on the motion of Plaintiff’s counsel, M. Gail Wilson, for attorney

fees pursuant to 42 U.S.C. § 406(b) in the amount of $7,565. [DN 26.] The Commissioner does not oppose

the motion. [DN 27.] The parties consented to the jurisdiction of the undersigned Magistrate Judge to

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals. [DN 11.]

        For the reasons below, the Court will GRANT counsel’s motion [DN 26] and will AWARD counsel a

fee in the amount of $7,565.

                                           Procedural History

        The Court remanded this matter to the Commissioner for further administrative proceedings and

awarded Plaintiff (and, by assignment, counsel) benefits under the Equal Access to Justice Act (EAJA) in

the amount of $2,675 (21.4 hours x $125 per hour). [DN 22, 24.] On remand, the Commissioner awarded

Plaintiff disability benefits and auxiliary benefits in the amount of $64,960. [DN 26‐1 at 2.] The

Commissioner is presently withholding $16,250 (25% of $64,960) of past‐due benefits for payment of

attorney fees. [Id.]

                                               Discussion

        For analytic purposes, the Court treats counsel’s $7,565 fee request as a request for $10,240. This

is because counsel apparently intends to keep the previously‐awarded EAJA fee (and forego the

technically‐correct procedure of refunding Plaintiff the $2,675 EAJA fee). ($7,565 + $2,675 = $10,240.)




                                                    1
    Case 1:17-cv-00113-LLK Document 28 Filed 04/27/20 Page 2 of 3 PageID #: 686




        The Sixth Circuit described the applicable analytic framework in Lasley v. Comm’r of Soc. Sec., 771

F.3d 308 (6th Cir. 2014). Lasley’s counsel sought a Section 406(b) fee in the amount of $26,049.73 (the

full 25 percent of withheld benefits based on 35.5 hours of court work). Id. at 308. The Commissioner

argued that awarding counsel that much would constitute a “windfall” to counsel. Id. at 309. The district

court agreed with the Commissioner, reduced the fee to $12,780, the amount proposed by the

Commissioner (35.5 hours x $360 per hour), and the Sixth Circuit affirmed. Id. The Sixth Circuit held that

$360 per hour was “per se reasonable” because it was not more than “twice the standard rate” of $180

per hour, applicable to Section 406(b) fee requests in the Southern District of Ohio. Id. (quoting Hayes v.

Sec'y of Health & Human Servs., 923 F.2d 418, 422 (6th Cir. 1991)).

        Magistrate Judge Brennenstuhl recently conducted a survey of relevant caselaw and determined

that the standard rate in the Western District of Kentucky is $140 per hour. Carter v. Comm’r, No. 4:15‐

CV‐00058‐HBB, 2019 WL 4169895, at *6 (W.D. Ky. Sept. 3, 2019). In this case, therefore, a fee of $5,992

(21.4 hours x $280 per hour) would be per se reasonable.

        However, a “hypothetical hourly rate that is equal to or greater than twice the standard rate may

[also] well be reasonable.” Lasley v. Comm'r, 771 F.3d 308, 309 (6th Cir. 2014) (quoting Hayes, 923 F.2d

at 422). The Commissioner suggests that an appropriate award is one between $8,988 (21.4 hours x $420

per hour) and $11,984 (21.4 hours x $560 per hour). [DN 27 at 5, 6.]1

        This Court recently approved a rate of $500 per hour. Keith v. Comm’r, No. 5:16‐CV‐00103‐LLK.

The Court finds that Ms. Wilson’s experience in Social Security cases is comparable to that of counsel in

Keith. Therefore, a fee request in the amount of $10,700 (21.4 hours x $500 per hour) would have been



1
 The $8,988 suggestion is based on the fact that Magistrate Judge Brennenstuhl approved a rate of $420
per hour in Kishbaugh v. Comm’r, No. 4:17‐CV‐00107‐HBB, 2019 WL 3483163 (W.D. Ky. July 31, 2019).
The $11,984 suggestion is based Lasley’s comment that a rate that “quadrupled … the standard rate” was
“grossly” excessive. Lasley, 771 F.3d at 310. As noted above, the standard rate in the Western District of
Kentucky is $140 per hour ($140 x 4 = $560).



                                                    2
 Case 1:17-cv-00113-LLK Document 28 Filed 04/27/20 Page 3 of 3 PageID #: 687




reasonable. Counsel seeks $10,240. Subtracting the $2,675 EAJA fee that counsel apparently intends to

keep, counsel seeks $7,565.

                                                 ORDER

          For the foregoing reasons, it is hereby ORDERED that attorney M. Gail Wilson’s motion for

attorney fees under 42 U.S.C. § 406(b) [DN 26] is GRANTED. Ms. Wilson is AWARDED a fee for legal

services, under 42 U.S.C. § 406(b), in the amount of $7,565. The Commissioner shall PAY Ms. Wilson from

Plaintiff’s past‐due benefits being withheld for payment of attorney fees.


  April 27, 2020




                                                    3
